t c summary opinion united_states tax_court jorge torres petitioner v commissioner of internal revenue respondent docket no 8004-05s filed date jorge torres pro_se willard n timm jr for respondent ruwe judge this case was heard pursuant to the provisions of section in effect at the time the petition was filed the decision to be entered is not reviewable by any other court unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion should not be cited as authority this case is before the court on respondent’s motion for summary_judgment pursuant to rule background at the time the petition was filed in this case petitioner resided in anaheim california petitioner timely filed his income_tax return for the taxable_year on his return petitioner’s filing_status was reported as head_of_household he listed one dependent and he claimed the earned_income_credit on date respondent sent to petitioner a notice of proposed changes that disallowed the head_of_household filing_status the dependency_exemption deduction and the earned_income_credit that notice instructed petitioner to respond by letter if he did not agree with the proposed adjustments petitioner sent a letter and supporting documentation to respondent on date on date respondent sent a notice_of_deficiency to petitioner’s last_known_address petitioner did not file a petition within the 90-day period prescribed by sec_6213 which expired on date the 90th day after the issuance of the notice_of_deficiency was date which was a legal_holiday in the district of columbia on date respondent notified petitioner that the information that he had provided with respect to hi sec_2001 tax_return did not support a change to the proposed adjustments the correspondence also informed petitioner that you have had days to file a petition with the united_states tax_court if you did not file a petition and still disagree with our determination you may after paying the additional tax due file an amended_return or a claim_for_refund on date respondent assessed the additional tax against petitioner as a result of the adjustments and the disallowance of the earned_income_credit petitioner neither paid the additional tax assessed for nor filed an amended_return or claim_for_refund on date petitioner sent a letter to this court requesting the necessary documents to file a petition for redetermination of a deficiency for the taxable_year this court treated the letter as a petition and assigned it docket no 5812-04s on date this court issued an order directing petitioner to file a proper amended petition in docket no 5812-04s on date petitioner filed the amended petition and disputed the deficiency respondent asserted for the taxable_year although petitioner’s date letter refers to hi sec_2002 taxable_year respondent did not send petitioner a notice_of_deficiency regarding hi sec_2002 taxable_year petitioner’s reference to appears to be an error in fact the amended petition disputes the deficiency for petitioner’ sec_2001 tax_year on date respondent sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing because petitioner failed to pay his outstanding tax_liability the notice informed petitioner that respondent intended to levy to collect the unpaid liability for the taxable_year the notice also stated that petitioner could appeal the intended levy on your property by requesting a collection_due_process_hearing within days from the date of this letter on date petitioner timely filed a form request for a collection_due_process_hearing before respondent’s appeals officer and petitioner held a sec_6330 hearing the court scheduled petitioner’s case in docket no 5812-04s for trial on date on date respondent’s settlement officer conducted a sec_6330 hearing with petitioner and discussed collection alternatives although respondent’s settlement officer researched petitioner’s tax records and tentatively concluded that petitioner had not acted on the notice he elected to postpone his determination until the court reached a decision respondent subsequently filed a motion to dismiss for lack of jurisdiction in docket no 5812-04s on date the court granted respondent’s motion to dismiss because petitioner failed to file the petition in that case within the time prescribed by sec_6213 or sec_7502 on the basis of the court’s order respondent’s settlement officer concluded that petitioner had not acted on the notice for the taxable_year on date respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or petitioner filed his petition in this case on date in his petition petitioner asserted the underlying liability of this collections action is unjust i did not have an adequate opportunity to prove that i was entitled to head_of_household one dependency_exemption and the earned_income_credit for the tax_year ended all i want is the opportunity to present proof to this court that i am entitled to such and that this levy action is not valid the appeals_office refused to accept my proof and therefore i am petitioning this court to hear my argument in his motion for summary_judgment respondent argues that sec_6330 precludes petitioner from challenging the underlying tax_liability for because petitioner received a notice_of_deficiency and failed to file a petition within the time prescribed by sec_6213 and sec_7502 in his response to respondent’s motion for summary_judgment petitioner only argues that respondent never provided him with a meaningful opportunity to participate in a hearing regarding his proposed tax_liability discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for a summary_judgment upon all or any part of the legal issues in controversy rule a rule b provides that the court shall render a decision when the pleadings answers to interrogatories depositions admissions affidavits and any other acceptable materials show that no genuine issue as to any material fact exists and that a decision may be rendered as a matter of law the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 85_tc_527 the court will view any factual material and inferences in the light most favorable to the nonmoving party dahlstrom v commissioner supra pincite naftel v commissioner supra pincite because there are no genuine issues of material fact as discussed infra we agree with respondent that summary_judgment is appropriate in this case sec_6330 requires the commissioner to provide a taxpayer with written notice of the right to a hearing before the commissioner may levy on any property or property right the notice must inform the taxpayer of the right to request a hearing during the 30-day period before the first levy sec_6330 and if the taxpayer requests a hearing an appeals officer of the commissioner shall hold the hearing sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 sec_6330 limits the taxpayer’s ability to challenge the underlying tax_liability during the hearing specifically the taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the taxpayer may seek judicial review of a determination made by the appeals officer sec_6330 this court has jurisdiction to review the commissioner’s administrative determination where the underlying tax_liability is of a type over which this court normally has deficiency jurisdiction id 114_tc_176 when the underlying tax_liability is properly at issue the court will review the administrative determination on a de novo basis 114_tc_604 quoting h conf rept pincite 1998_3_cb_747 when the validity of the underlying tax_liability is not properly at issue the court will review the appeals officer’s determination for abuse_of_discretion id this court has held that taxpayers have had an opportunity to dispute the underlying tax_liability when they have received a notice_of_deficiency goza v commissioner supra pincite sego v commissioner supra whether the underlying tax_liability is properly at issue in a sec_6330 administrative hearing depends on whether the taxpayer had an opportunity to challenge the liability not whether the taxpayer acted upon that opportunity see sec_6330 sego v commissioner supra pincite even though the taxpayer neglected to file a petition with this court to challenge the underlying tax_liability the notice_of_deficiency offered the taxpayer the opportunity to oppose the underlying liability see sego v commissioner supra when the taxpayer declines an opportunity to challenge the underlying liability sec_6330 precludes the taxpayer from contesting the underlying tax_liability before the appeals officer see goza v commissioner supra sego v commissioner supra pincite petitioner argues that there is a genuine issue of material fact in this case being that the petitioner has never had the opportunity for a hearing regarding his tax_liability we disagree petitioner does not dispute that he received a notice_of_deficiency regarding hi sec_2001 tax_liability the notice_of_deficiency provided petitioner with an opportunity to challenge hi sec_2001 tax_liability petitioner failed to petition this court within the 90-day period prescribed by sec_6312 because petitioner had an opportunity to contest his income_tax_liability and failed to do so sec_6330 precluded petitioner from questioning that underlying liability at his sec_6330 hearing see goza v commissioner supra pincite although the taxpayer received a notice_of_deficiency he did not avail himself of the opportunity to file a petition for redetermination with the court pursuant to sec_6213 consistent with sec_6330 the taxpayer therefore was precluded from contesting his liability for the underlying taxes before the appeals_office as petitioner’s underlying tax_liability was not properly at issue in the sec_6330 hearing we hold that the validity of the underlying tax_liability is not properly before this court see sego v commissioner supra pincite petitioner failed to raise any other relevant issues or challenges in the petition pursuant to rule b all other issues are deemed conceded the decision in this case will indicate that we sustain respondent’s administrative determination to proceed with collection against petitioner our decision does not serve as a review of respondent’s determination as to petitioner’s underlying tax_liability for for the reasons set forth herein respondent’s motion for summary_judgment will be granted an appropriate order and decision will be entered for respondent
